        Case
         Case1:20-cv-02318-PGG-KNF
              1:20-cv-02318-PGG-KNF Document
                                     Document75-4
                                              76 Filed
                                                  Filed02/17/21
                                                        02/16/21 Page
                                                                  Page11ofof22




                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK


  JOSE ANTONIO HAUA and
  BIBIANA KURI OTERO
                                                   Case No. 1:20-cv-02318-PGG
                 Plaintiffs,

  vs.
                                                      [PROPOSED] ORDER
  PRODIGY NETWORK, LLC a Delaware
  limited liability company, PRODIGY
  SHOREWOOD INVESTMENT
  MANAGEMENT, LLC, and 17 JOHN
  PREFERRED, INC., a Delaware corporation,

                  Defendants.


         This action was commenced on March 16, 2020, by the filing of the complaint and the

issuance of summonses by plaintiffs Jose Antonio Haua and Bibiana Kuri Otero (together,

“Plaintiffs”). Judgment was entered by the Court on August 13, 2020 in favor of Plaintiffs and

against defendants Prodigy Network, LLC (“Prodigy Network”) and 17 John Preferred, Inc. (“17

John”) in the amount of $808,596.96.

         NOW, pursuant to Rule 37 of the Federal Rules of Civil Procedure,

         IT IS HEREBY ORDERED that 17 John Street Property Owner LLC provide answers

responsive to Plaintiffs’ information subpoena served on it dated January 8, 2021, within ten days

of this date.

         Failure to respond to the Information Subpoena will serve as grounds for finding that 17

John Street Property Owner LLC is in contempt of this Court and will be subject to civil and

criminal penalties.
     Case
      Case1:20-cv-02318-PGG-KNF
           1:20-cv-02318-PGG-KNF Document
                                  Document75-4
                                           76 Filed
                                               Filed02/17/21
                                                     02/16/21 Page
                                                               Page22ofof22




         Plaintiffs shall arrange for service of this Order by overnight delivery to 17 John Street

Property Owner LLC. Proof of such service shall be filed with the Court.



Dated:      February 17               , 2021



                                      PAUL G. GARDEPHE, U.S.D.J.




                                                 2
